DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the previous 112 rejection, the office appreciates the Applicant’s statement on record as to the intended interpretation of the language.  The previous 112 rejection of claim 2 is withdrawn.  The office thanks Applicant for correcting the outstanding antecedent rejection issues, overcoming the remaining 112 rejections of the previous action. 
Applicant's arguments filed January 5, 2021 with regards to the 102 rejections have been fully considered but they are not persuasive. Applicant opens the argument stating that Rago et al. does not teach a geared architecture where a controlled portion of the geared architecture is rotatable relative to a static structure.  The office respectfully disagrees.  Every rotating body of the gear system rotates with regards to static structures in so far as the features have been claimed.  Further through the magnetic controllers the relative rate of rotation can be altered.  In so far as the language has been claimed, the Applicant has not provided evidence that static elements of the gear system and support structure remain static while rotating elements of the gear system have their rotation controlled, which results in their rotation being changed relative to non-rotating static elements of the system, such as supports.  The office understands there may be an alternative interpretation of static structure or relative rotation, the Applicant is relying upon that is not clear from these arguments; however, in so far as the BRI reading of the claims are present the office is not aware of any failing in the reference to disclose the above.  
Separately Applicant argues that Rago “does not disclose controlling the gear ratio provided by a geared architecture.”  Applicant acknowledges, “Rago discloses a system where any variation in speed is provided by specific operation of a first and second permanent magnet or electric motors that are formed as a permanent magnet and rotor that are mounted to specific shafts within the gear assembly.” Applicant then returns to arguing that the permanent magnets do not change the “gear ratio.”  With all due respect, the office notes, there is no recitation of changing a gear ratio in the claims.  The office was burdened with proving Rago’s controller and magnets, “varies an effective speed reduction ratio of the geared architecture by controlling rotation of the geared architecture relative to the static structure.” The office did not provide a reference or rejection to varying a gear ratio because that is not what the Applicant has claimed.  The office had prior to the non-final rejection reviewed the instant application specification for all recitation of effective speed reduction, ¶4, 6, 9, 10, and 2 of the instant specification are the only instances describing the operative effective speed reduction ration.  None of these describe the feature as changing a gear ratio, but rather, varying the relative rotation of the shafts, or the resulting speed reduction ratio.  As the office note in the previous rejection, and below in the current rejection, the magnets of Rago vary the relative rotation, i.e. the effective speed reduction achieved by the gear system, by changing relative loads, and thus changing the relative speeds achieved by the shafts, which is the effective speed reduction of the system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-12, and 14-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 6,895,741 to Rago et al. (R1).
In Re Claim 1:
R1 shows:
	A fan drive gear system for a turbofan engine comprising:
	A geared architecture(20) including a controlled portion(56, 50, 60); and [Col. 4, ll. 21-58 disclose for example the carrier disk(50) and the associations with it and other portions thereof and includes cylindrical section(60) and that gear 57 is the input gear on the forward end of compressor shaft 22. Col. 5 - 6, ll. 50-36 discloses the machines and rotors/stators are part of the structure and directly affixed to input shafts and carrier disks of the geared system.]
	A gear controller(72, 74, 66, 68, 64, 70) supporting the geared architecture and coupled to the controlled portion for controlling rotation of the controlled portion of the geared architecture relative to a static structure, the gear controller varies an effective speed reduction ratio of the geared architecture by controlling rotation of the geared architecture relative to the static structure. [Office turns to Page 5, line 16 - Col. 6, line 5 disclose the structure in question.  The system operates with a normal fixed ratio resulting in Nt to Nf through k1.  This is its fixed ratio.  However the system acknowledges that it can also through varying resistance/thrust via the stators and associated rotors as controllers, alter the rotation speed, and therefore effective speed reduction. Col. 6, ll. 6-36 disclose the electric motors and stators/rotors control are disclosed as controlling the respective rotation of the system across the geared architecture.]

In Re Claims 2-5 and 9-12:
R1 shows:
	The fan drive gear system of claim 1, wherein:

	(Claim 3) In so far as claim 3 is definite, per Applicant, the gear controller varies rotation of the geared architecture between the static condition and a free condition where the geared architecture rotates at a speed substantially equal to a speed of an input shaft. [Per Applicant the sun gear is a portion of the geared architecture, and the sun gear of R1 rotates at the same speed as the input shaft, Examiner refers to Page 8, ¶51 of the Instant Application clearly stating the sun gear in particular spinning at the input shaft speed is sufficient, further per R1, the other elements of the geared architecture can vary rotation speed (planetary gears) and this is controlled and varied due to the controller.]
	(Claim 4) In so far as claim 3, the geared architecture defines a fixed speed reduction ratio in the static condition and the controller defines an effective speed reduction ratio by controlling rotation relative to the input shaft. [Per R1, the magnets alter the relative speed of the engines, with regards to the predetermined k ratio between input and fan.]
	(Claim 5) In so far as claim 3, the effective speed reduction ratio is equal to or less than the fixed speed reduction ratio. [The disclosure of R1 proposes both shifting torque from the fan to the compressor and the reverse, therefore contemplates embodiments where the transference reduces the speed of the fan or accelerates the fan with regards to its initial k gear ratio derived state.]
	(Claim 9) the gear controller includes impellers extending into a flow path for generating a resistance force for controlling rotation of the geared architecture. [Per R1, the low pressure compressor, is connected to the fan output and the stators/magnet resistors, therefore as the impeller interacts with flow the torque from its compression affects the relative outputs of the fan and the overall effective gear drive speed.]

	(Claim 11) the gear controller comprises a hydraulic device for generating a resistance force for controlling rotation of the geared architecture. [Col. 7, ll. 41-50 discloses hydraulic motor/generator pump machines could be used as an alternative.]
	(Claim 12) the gear controller comprises a support housing coupled to the gear controller and rotatable with the geared architecture and a resistance coupling disposed between the support housing and a static structure for generating a resistance force for controlling rotation of the geared architecture. [The office notes the permanent magnets are affixed to carriers(50) while the static structure for the resistance force is stators coupled to the supports(10). Similarly magnets are affixed to input shaft(60) which has the input gear(56) affixed. Col. 6, line 48 - Col. 6, line 5.] 
	
In Re Claim 14:
R1 shows:
A method of assembling a fan drive gear system for turbofan engine comprising: 	coupling a fan(13) to a geared architecture geared architecture (20); and
	Supporting a controlled portion (56, 50, 60) of the geared architecture with a gear controller(72, 74, 66, 68, 64, 70)  configured to control rotation of the geared architecture relative to an input structure. [Office turns to Page 5, line 16 - Col. 6, line 5 disclose the structure in question.  The system operates with a normal fixed ratio resulting in Nt to Nf through k1.  This is its fixed ratio.  However the system acknowledges that it can also through varying resistance/thrust via the stators and associated rotors as controllers, alter the rotation speed, and therefore effective speed reduction. Col. 4, ll. 21-58 disclose for example the carrier disk(50) and the associations with it and other portions thereof and 

In Re Claim 15-17
R1 shows:
	The method as recited in claim 14, 
	(Claim 15) the gear controller varies rotation of the geared architecture between the static condition and a free condition where the geared architecture rotates at a speed substantially equal to a speed of an input shaft. [Per Applicant the sun gear is a portion of the geared architecture, and the sun gear of R1 rotates at the same speed as the input shaft, Examiner refers to Page 8, ¶51 of the Instant Application clearly stating the sun gear in particular spinning at the input shaft speed is sufficient, further per R1, the other elements of the geared architecture can vary rotation speed (planetary gears) and this is controlled and varied due to the controller.  Office refers to 112 rejection of claim 2 above for confusion as to static condition.]
	(Claim 16) claim 15, the geared architecture is configured to define a fixed gear ratio in the static condition and the gear controller defines an effective speed reduction ratio by controlling rotation relative to the input shaft. [Per R1, the magnets alter the relative speed of the engines, with regards to the predetermined k ratio between input and fan. Office refers to 112 rejection of claim 2 above for confusion as to static condition.]
	(Claim 17) wherein the gear controller comprises a support housing and a resistance coupling and assembly includes attaching the geared architecture to the support housing and engaging the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of US 2014/0364265 to Bentgen et al. (B1) and US 2006/0236675 to Weiler (W1).

In Re Claim 6:
R1 teaches:
	Wherein the geared architecture of claim 5 includes a sun gear driven by an input shaft and a plurality of planet gears driven by the sun gear, and that alternative epicyclic gears are well-known and considerable as variants. [Col. 7, ll. 50-54. Col. 4, ll. 22-58 gives general structure of the sun gear, input shaft and driving gears.]

R1 does not teach:
	A ring gear circumscribing the planet gears. 

W1 teaches:


B1 teaches:
	It is well-known when utilizing propulsive blades driven by a gas turbine engine, through a gearbox,  the ability to adjust or balance efficiency between co-rotating elements is known. [Page 1, ¶10-12.]  under the standard body of planetary gear arrangements can be planetary gears and sun gears and ring carriers, the planetary carrier to one output and the ring gear to the second output. [Figure 3.2.]  The rotation may be smoothed using pinion gears driven by connected motors between the elements to control their relative rotation through the gearing and extracting power from one to drive resistance coupling of the other. [By allowing a computer to control the electrical relation between the devices this system enables the efficiency between the rotations to be optimized, Pages 3-4, ¶47-50.  This is disclosed as a known and obvious variant to purely electric linked stator/motors such as with Figure 3.3.]
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of R1 to utilize contra-rotation between fan and booster as known to be advantageous for efficiency flow in conventional engines with reduced space as taught by W1, and further to utilize as a known variant to stator-magnet, two motors controlled by pinion gears for transferring the resistive coupling as taught by B1 for the purpose of permitting an electrical system to directly control the relative efficiencies, which permits change during use and fine-tuning for increased efficiency of the balance between the two rotating elements and their speeds.  This would yield the limitation of claim 6, In that there is a ring gear. 

In Re Claims 7 and 8:
R1 as modified in claim 6 teaches:
	The fan drive gear system as recited in claim 6, wherein:
(Claim 7), the controlled portion comprises a ring gear. [One of the two controlled portions is the ring gear of B2, and further R1 discloses controlling both gear portions by their relative relationship.]
	(Claim 8) the controlled portion comprises the plurality of planet gears. [The second of the two intermeshed gear systems of B1 is connected to the planetary gear carrier.]

In Re Claim 13:
R1 teaches:
	Wherein the geared architecture of claim 13 including resistance coupling support housing.   [Col. 7, ll. 50-54. Col. 4, ll. 22-58 gives general structure of the sun gear, input shaft and driving gears.]

R1 does not teach:
	A pinion gear providing the resistance coupling control of rotation architecture. 

W1 teaches:
	It is well-known in the art to utilize contra-rotation between a fan and LPC/booster fan stage in the generic art, and further that this can utilize a gearing to control each from the same shaft as more efficient than the larger spacing necessary to accommodate alternative builds. [Page 1, ¶5-7.]. 

B1 teaches:
	It is well-known when utilizing propulsive blades driven by a gas turbine engine, through a gearbox, the ability to adjust or balance efficiency between co-rotating elements is known. [Page 1, ¶10-
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of R1 to utilize contra-rotation between fan and booster as known to be advantageous for efficiency flow in conventional engines with reduced space as taught by W1, and further to utilize as a known variant to stator-magnet, two motors controlled by pinion gears for transferring the resistive coupling as taught by B1 for the purpose of permitting an electrical system to directly control the relative efficiencies, which permits change during use and fine-tuning for increased efficiency of the balance between the two rotating elements and their speeds.  This would yield the limitation of claim 13, in that two pinion gears regulate the energy feedback exchange and therefore speed of the geared architecture resistance coupling. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745